DETAILED ACTION
Claims 33-49 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claim 33 is independent claims. Claims 34-49 are dependent claims. 
This action is responsive to the following communication: the response filed on 10-28-2022. 

Specification Objection
The amendment filed 10-28-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
A replacement drawing was received on 10-28-2022 associated with Fig 2.  Unlike the original Fig. 2, the replacement drawing contains new features such as “sensor”, “I/O RS485”, “Ethernet PHY160c.” Additionally, some of the existing features included in the original Fig. 2 now appear as part of separate integrated circuits. Although the specification does disclose each of the many features disparately, they are not taught as presented by replacement Fig. 2 


Drawings
A drawing was received on 10-28-2022.  This drawing is not accepted because it does not comply with 35 U.S.C. 132(a). 



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As per claim 33, it is rejected under 35 U.S.C 112(a), first paragraph, as failing to comply with the written description. 

The newly amended claim 33 dated on 10-28-2022 is rejected under 35 U.S.C. 112(a) for failing to comply with the written description. 

Amended claim 33 recites the following: 

33. (Currently Amended) A power over Ethernet (PoE) controller, comprising: an Ethernet port and first circuitry configured to support network signaling over an Ethernet network, wherein the first circuitry is configured to obtain PoE power from the Ethernet network; a device network interface that includes a device port and second circuitry configured to support network signaling over a non-Ethernet network, wherein the device port comprises a connector configured to support a wired harnesses connection, wherein the wired harnesses connection is a four-wire connection with two wires for power and two wires for signaling, and wherein the device network interface is configured to provide at least a portion of the PoE power from the first circuitry via the wired harnesses connection to a device; control circuitry, communicatively coupled to the first circuitry and the device network interface, configured to receive device control information via the first circuitry and to generate control instructions, separate from providing power, that are configured to control the device in response to the device control information for communication via the device network interface; and a power converter, electrically coupled to the Ethernet network interface and the control circuitry, the power converter configured to convert at least a portion of the PoE power to power for use by the control circuitry.


MPEP § 2151.01 states, in part that “to satisfy the written description, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention at the time of the filling”.  

The Office respectfully submits that ¶ [0021] of applicants specification is directed to “control circuitry”. However, it is noted that the paragraph fails to disclose in sufficient detail to one of ordinary skill in the art the invention where the control circuitry is able “to generate control instruction, separate from providing power” as claimed. Therefore, the specification fails to disclose in sufficient detail the claimed feature recited in claim 33. 
Office decision for lack of written description is consistent with courts decision that “the vast majority of written description problems arise when the patentee amends or adds claims with limitations not found in the original claim set and using language that does not directly map to specification disclosure.” In Cisco Systems v. Cirrex (Fed. Cir. 2017)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

i)	Claim 33 recites the limitation "Ethernet network interface".  There is insufficient antecedent basis for this limitation in the claim.


ii)	Claim 33 is directed to an apparatus configured to have one or more circuits. For one of these circuits, Applicant has recited specific features, for example, “first circuitry”, “second circuitry” and “Ethernet network interface”. However, the Office submits these features are not referenced in the detailed description of the specification nor such features are illustrated in Figures 1-21 for which the apparatus claimed is directed. 
Thereby, for a person having ordinary skill in the art, it would be unclear in determining the metes and bounds of the invention. 
Indeed, courts have found that claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). 
Notwithstanding, even when a claim may be clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack
Therefore, “Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.” 
As per dependent claims 34-49, these claims do not cure the deficiencies presented above and are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35, 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al..

As per claim 33, Katkade et al. discloses a power controller comprising: 
Ethernet port and first circuitry configured to support network signaling over an Ethernet network; (inter alia: PSE 702 can receive data using data transceiver 708 (e.g., from another PD/network device via a network).  This data can be processed and/or routed by PSE 702. ¶ [0072]
a device network interface that includes a device port and second circuitry configured to support network signaling; and ( PD 704 (e.g., PD 302) can also include other elements such as processor(s), memory, and/or configuration module.  In one embodiment, one or more of elements of data transceivers 720, power transmitter 722, power lines 726A-726D, transformer 728, mixed lines 724A-724B, and/or I/O ports 730A-730H are included in the communication and configuration modules (e.g., of FIG. 3).  PD 704 can receive and/or transmit data using data transceiver 720 (e.g., from/to PSE 702). As shown in the embodiment of FIG. 7, PD 704 is configured to transmit and receive data communication using the first and fourth pairs of conductors 706A and 706D. ¶ [0074-0075]
wherein the device port comprises a connector configured to support a wired harnesses connection, wherein the wired harnesses connection is a four-wire connection with two wires for power and two wires for signaling. (¶ [0083, 0083] discloses “four-wire” POE connection that is capable of “. As shown in the embodiment of FIG. 7, PSE 702 is configured to transmit and/or receive data communication using the first and fourth pairs of conductors 706A and 706D.  The transformer 714 (or another device) can be used to place power onto the mixed lines 716A (and similarly for mixed lines 716B) that also can transmit data communication.  Thus, mixed lines 716A and 716B can carry both power and data communication” [¶ 0073, Fig 7]
Katkade et al. does not distinctly disclose the following:

a device network interface that includes a device port and circuitry configured to support network signaling over a non-Ethernet network, wherein the device port comprises a connector configured to support a wired harnesses connection to a device, wherein the device network interface is configured to provide at least a portion of the PoE power from the Ethernet network interface via the wired harnesses connection;
control circuitry, communicatively coupled to the first circuitry and the device network interface, configured to receive device control information via the first circuitry and to generate control instructions separate from providing power, that are configured to control the device in response to the device control information for communication via the device network interface; and
a power converter, electrically coupled to the Ethernet network interface and the control circuitry, the power converter configured to convert at least a portion of the PoE power to power for use by the control circuitry.

However, Balasubramanian et al. explicitly discloses the following: 

Ethernet port and first circuitry configured to support network signaling over an Ethernet network, wherein the first circuit is configured to obtain PoE power from the Ethernet network; (inter alia: ¶ [104] states that the “PoE network device 108, such as a network switch or router” which may include one or “multiple PoE enabled network ports (not specifically shown in FIG. 1)” and include various circuitry “408”, “405”. According to Fig. 4, network device is capable to support network signaling, for example such as “data” through interface 114 via port 402. Furthermore, Fig 4 illustrated that the network device 108 is also configured to obtain power from power supply 410. ) 
a device network interface that includes a device port and first circuitry configured to support network signaling over a non-Ethernet network, wherein the device port comprises a connector configured to support a wired harnesses connection to a device, wherein the device network interface is configured to provide at least a portion of the PoE power from the first circuit via the wired harnesses connection to the device; (inter alia; ¶ [0015-0016] state that the NUSB adaptor 112 exchanges low level USB (data) messages with USB device 116 over USB connection 118, and also provides USB power to the USB device over the USB connection. According to various techniques the USB device 116 negotiates for power with network device 108 (operating as a PSE) through NUSB adaptor 112 and receives the negotiated power from the network device through the NUSB adaptor.  At a high-level, NUSB adaptor 112 and USB device 116 perform power negotiation with each other over USB connection 118 using a USB power negotiation protocol that enables the USB device to request a required power level. Thus, to a PHOSITA all these teachings mean that the NUSB adapter is capable of converting Ethernet network LLDP signaling to a  non-Ethernet signaling, in this case, “USB protocol” via a USB connection.  Through the adapter, POE power is converted to USB power as illustrated by Fig. 2) 
control circuitry, communicatively coupled to the first circuitry and the device network interface, configured to receive device control information via the first circuit and to generate control instructions, separate from providing power, (The Office submits that Fig. 2 illustrates at least interface “216” that is responsible for information message exchanges between Network Device and USB device, which is separate and distinct from interface “222”, which is responsible for POE power . )  that are configured to control in response to the device control information for communication via the device network interface; and (inter alia: ¶ [0050] states that the “LLDP-to-USB Protocol Converter 430 converts between USB and LLDP packets, e.g., from LLDP packets to corresponding USB messages and vice versa” 
a power converter, electrically coupled to the Ethernet network interface and the control circuitry, the power converter configured to convert at least a portion of the PoE power to power for use by the control circuitry.  (inter alia: covert POE to USB power; Figs 2-4)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade et al. and Balasubramanian et al because both references are in the same field of endeavor. Balasubramanian’s teaching of an adapter circuit would enhance Katkade's system by allowing different power and communication protocols to be converted to a device that operates under different parameters thus allowing various system to operable together. 
As per claim 34, Katkade as modified discloses wherein the Ethernet port comprises a connector configured to support an Ethernet cabling connection. (Balasubramanian; Fig 4 discloses “ RJ45” connection or multiple PoE enabled network ports ¶ [104]
As per claim 35, Katkade as modified discloses wherein the connector configured to support an Ethernet cabling connection comprises an RJ45 connector.  (Balasubramanian;  Fig 4 discloses “ RJ45” connection) 
As per claim 44, Katkade as modified discloses wherein the device network interface comprises a device driver configured to perform at least one of conveying the control instructions to one or more devices corresponding to the control instructions and providing signaling for one or more devices to perform functionality corresponding to the control instructions.  (inter alia: Balasubramanian; ¶ [0050] states that the “LLDP-to-USB Protocol Converter 430 converts between USB and LLDP packets, e.g., from LLDP packets to corresponding USB messages and vice versa”.
As per claim 45, Katkade as modified discloses wherein the control circuitry is further configured to receive device information via the device network interface from one or more devices communicatively coupled to the device network interface and to generate communications in response to the received device information for transmission via the Ethernet network interface.  (inter alia: Balasubramanian; ¶ [0050] states that the “LLDP-to-USB Protocol Converter 430 converts between USB and LLDP packets, e.g., from LLDP packets to corresponding USB messages and vice versa”.
As per claim 46, Katkade as modified discloses wherein the device network interface is communicatively coupled to one or more devices to which the generated control instructions correspond.  (inter alia: Balasubramanian; ¶ [0050] states that the “LLDP-to-USB Protocol Converter 430 converts between USB and LLDP packets, e.g., from LLDP packets to corresponding USB messages and vice versa”.
As per claim 47, Katkade as modified discloses wherein wherein the one or more devices comprise a dispenser is configured to dispense at least one of soap, towels, lotion, air, heated air, fragrance, sound, verbal instructions, information, communication from others, or warnings.  (inter alia; Balasubramanian ¶ [0015-0016] state that the NUSB adaptor 112 exchanges low level USB (data) messages with USB device 116 over USB connection 118, and also provides USB power to the USB device over the USB connection. According to various techniques the USB device 116 negotiates for power with network device 108 (operating as a PSE) through NUSB adaptor 112 and receives the negotiated power from the network device through the NUSB adaptor.  At a high-level, NUSB adaptor 112 and USB device 116 perform power negotiation with each other over USB connection 118 using a USB power negotiation protocol that enables the USB device to request a required power level. Thus, to a PHOSITA Balasubramanian discloses at least “information” for controlling power levels to at least a device. 


Claims 36, 38, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20140005809 by Frei et al.. 
As per claims 36, 38, 42, 43 Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly disclose where that interface comprises second circuitry configured to support RS485 signaling. 
However, Frei et al. discloses where that interface comprises second circuitry configured to support RS485 signaling. (¶ [0121])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Frei because these references are in the same field of endeavor. Frei’s teaching RS485 interface would enhance Katkade's as modified system by allowing long distance communication capabilities for connecting control devices, thus improving system communication. 
As per claim 42, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly discloses an interface comprises second circuitry configured to support universal asynchronous receiver/transmitter (UART) signaling.  
However, Frei et al. discloses an interface comprises circuitry configured to support comprises circuitry configured to support interface comprises second circuitry configured to support universal asynchronous receiver/transmitter (UART) signaling.  (¶ [104])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Frei et al.. because these references are in the same field of endeavor. Frei’s teaching of UART interface would enhance Katkade's as modified system by allowing communication capabilities for connecting legacy control devices, thus improving system communication.

As per claim 38, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4) comprises circuitry configured to support RS232 signaling.  (Frei ¶ [0121])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Frei because these references are in the same field of endeavor. Frei’s teaching RS282 interface would enhance Katkade's as modified system by allowing communication capabilities for connecting legacy control devices, thus improving system communication. 
As per claim 43, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly discloses an interface comprises circuitry configured to support interface comprises circuitry configured to support (SPI) signaling.  . 
However, Frei et al. discloses an interface comprises circuitry configured to support comprises circuitry configured to support interface comprises second circuitry configured to support (SPI) signaling.  (¶ [104])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Frei et al.. because these references are in the same field of endeavor. Frei’s teaching of SPI interface would enhance Katkade's as modified system by allowing communication capabilities for connecting legacy control devices, thus improving system communication.


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20160337137 by Yseboodt et al.. 
As per claim 39, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly discloses an interface comprises second circuitry configured to support digital addressable lighting interface (DALI) signaling. 
However, Yseboodt et al.. discloses configured to support digital addressable lighting interface (DALI) signaling. (DALI; ¶ [0007])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Yseboodt et al..  because these references are in the same field of endeavor. Yseboodt’s teaching of DALI interface would enhance Katkade's as modified system by allowing communication capabilities for controlling light sources, thus improving the number of devices that may be controlled. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20170366342 by Gehrmann et al.. 

As per claim 40, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly discloses an interface comprises second circuitry configured to support Controller Area Network (CAN) signaling. 
However, Gehrmann et al. discloses an interface comprises circuitry configured to support Controller Area Network (CAN) signaling (¶ [0046])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Gehrmann et al.. because these references are in the same field of endeavor. Gehrmann’s teaching of CAN interface would enhance Katkade's as modified system by allowing communication capabilities for devices in the automotive system thus improving the number of devices that may be controlled and powered. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20160020910 by Jones et al.. 

As per claim 41, Katkade as modified discloses wherein the circuitry configured to support network signaling over a non-Ethernet network in the device network interface (Balasubramanian; USB connector that support usb protocol; Fig 4)
Katkade as modified does not distinctly discloses an interface comprises circuitry configured to support comprises second circuitry configured to support BACnet signaling. 
However, Jones et al. discloses an interface comprises circuitry configured to support comprises circuitry configured to support BACnet signaling (¶ [0060]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Jones et al.. because these references are in the same field of endeavor. Jones’s teaching of BACnet interface would enhance Katkade's as modified system by allowing communication capabilities for connecting legacy control devices, thus improving system communication.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20150195883 by Harris et al.. 

As per claim 48, Katkade as modified does not distinctly disclose wherein the one or more devices comprise a battery configured to power at least one of emergency lighting, a display device, a sensor, or a beacon. 

However, Harris et al. discloses wherein the one or more devices comprise a battery configured to power at least one of emergency lighting, a display device, a sensor, or a beacon.   [Harris discloses lighting fixture 10 illustrated in Fig 14 that tests the state of emergency directed to a “backup battery”. [0122, 0152]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Harris et al. because all references are in the same field of endeavor. Harris’ teaching containing a backup battery for a lighting fixture would enhance Katkade's as modified system by enabling to power the lighting fixture during main power failure, thus enhancing the system’s operation during emergency.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130117581 by Katkade et al. in view of  U.S. Publication No. 20150331464 by Balasubramanian et al. and further view of U.S. Publication No. 20120271477 by Okubo et al.. 

As per claim 48, Katkade as modified does not distinctly disclose wherein wherein the one or more devices comprises a door lock, a window lock, or an electronic device lock.

However, Okubo et al. discloses wherein the one or more devices comprise a locking device comprising at least one of a door lock, a window lock, or an electronic device lock. [device 520; Fig 5]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Katkade as modified and Okubo et al.  because all references are in the same field of endeavor. Okubo’s teaching where one of the smart devices is a door lock would enhance Katkade's as modified system by enabling to operate all aspects of building fixtures thus creating an greater and more efficient building automation for the user. 

Relevant Prior Art
Pertinent prior art for the instant application is U.S. Patent No. 9,295,142 by Leinen et al. which discloses the invention directed to a system for controlling a plurality of LED lighting fixtures includes a Power over Ethernet (PoE) LED driver coupleable to a PoE switch via a first power and communication link. The PoE LED driver includes a microcontroller for receiving first power and control signals from the PoE switch and for controlling a first LED driver chip to operate an LED lighting fixture in response thereto. An LED slave controller is connected to the PoE LED driver via a second power and communication link. The LED slave controller includes a second LED driver chip for receiving second power and control signals from the microcontroller to operate an LED lighting fixture in response. The first power and control signals are different from the second power and control signals. The first power and communication link is a CAT5/CAT6 cable. The second power and communication link is a CAT5/CAT6 or other cable type.


Response to Arguments
Applicant's arguments filed on 10-28-2022 have been fully considered but they are not persuasive to the extent that is applicable to the claims.

A) Claim Rejections - 35 USC § 112

Applicant argues that the prior amendment remedies the 112 rejection to the feature of “Ethernet network interface” because a prior amendment removed the feature. However, the recitation of line 14 clearly has the feature present. Furthermore, applicant has failed to address the 112 rejection directed to “first circuitry” and “second circuitry”.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov